DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020.
Response to Amendment
The amendment filed October 26, 2021 has been entered. Claims 4-8 remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 17, 2020.
Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4, line 17, “the transveral cutting device” should read “the transversal cutting device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (EP 1327393 A1) in view of Coleman (US 5339715 A).
Regarding claim 4, Beaumont teaches (Paragraph 0034, 0013; Figure 1, #1) a rotating support for receiving a lettuce head fixed to the support by its core. Beaumont further teaches (Paragraph 0029, 0030, Fig. 1 A, C, T) the head of salad (lettuce) has leaves with ribs attached to a core, where Figure 1 shows the ribs C attached to the core T at their base.  Beaumont further teaches (Paragraph 0036, 0051) the salad (lettuce) head has an axis ZZ, and the supports are driven in rotation about the ZZ axis (the axis or rotation and the axis of symmetry coincide). Figure 2, shows that the axis ZZ passes through the core. Beaumont further teaches (Paragraph 0021, Paragraph 0016, Figure 1, #8) a transversal cutting device for cutting the lettuce head transversely to its axis above the core and forming a residue comprising the core and the bases of the leaves. Figure I, step IV bis shows the head cut transversely relative the axis of symmetry. After the residue is formed by operation of the transversal cutting device, Beaumont further teaches (Paragraph 0024, 0044, 0045) using a knife to cut the volume of the residue at the base of the leaves of the head, resulting in the core being separated from the bases of the leaves. Beaumont further teaches (Paragraph 0053) a control panel for the entire installation, making it possible in particular to configure the operations to be carried out. 
Beaumont teaches separating the core from the bases of the leaves using a knife instead of using an adjustable-strength cutting water jet lance, mounted to be adjustable and controlled by a control unit. Beaumont further does not teach a pressurized water supply to the cutting water jet lance.
Coleman is drawn towards cutting produce products using a water jet. Coleman teaches (Col. 2, lines 23-39, Col. 3, lines 14-30) an adjustable-strength cutting water jet cutting apparatus, mounted and adjustable with a robotic arm. Coleman further teaches (Col. 2, lines 26-33) a pressurized water supply to the nozzle. Coleman further teaches (Col. 2, lines 40-49) using a control unit to adjust the strength of the cutting water jet apparatus. 

Regarding claim 5, Beaumont teaches (Paragraph 0025, 0048, 0049, Figure 2) a set of rotating supports for transferring heads of lettuce between the entrance of the installation and the evacuation of the core stripped of the lettuce leaves. Beaumont further teaches (Paragraph 0056, Figure 2) a supply station for loading the lettuce heads on the rotating supports. As shown above, Beaumont, in view of Coleman, teaches a coring device according to claim 5.  Beaumont further teaches (Paragraph 0024, 0066, 0067, Figure 2) a coring device downstream of the cutting stations for coring the residue cut from the lettuce head, collecting the remaining leaves and removing the stripped core. Beaumont further teaches (Paragraph 0053) a control panel for the entire installation, which would necessarily include the coring device, making it possible in particular to configure the operations to be carried out.
Regarding claim 6, Beaumont teaches (Paragraph 0019, 0025, Figure 2) an industrial peeling plant for lettuce heads, characterized in that all the rotating supports for transferring the heads of lettuce are made up of a carousel around which the various cutting stations and the coring device are distributed.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont (EP 1327393 A1) in view of Coleman (US 5339715 A) and further in view of Gil (Harvest maturity indicators of leafy vegetables).
Regarding claims 7 and 8, Beaumont as modified above teaches (Paragraph 0042, Figure 1, step V, #7) a knife (7) incises along the core T to separate it of the central part B (base of the leaves), i.e. the knife is positioned (adjusted) to cut the base of the leaves without cutting the core. As taught above, Beaumont has been modified to substitute the water cutter of Coleman for the knife of Beaumont. 
	Beaumont is silent on the cutting axis of the cutting water jet lance being oriented so that it is tangent to a middle point of the surface of the core. Beaumont Figure 1 step V and Figure 2 station 115 show the cutting knife cutting around the core, however, the depiction doesn’t explicitly show the cut being performed tangent to the surface of the core because the core is depicted with flat rather than curved sides.
	Gil (Harvest maturity indicators of leafy vegetables) shows (Figure 1) heads of lettuces cut in half. From these pictures it is clear that the cores of a lettuce head are rounded. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beaumont and incorporate the teaching of Gil since Gil provides a clear depiction of the cores of heads of lettuce, which are the subject of coring in Beaumont. It would have been obvious to one of ordinary skill in the art to orient the cutting axis of Beaumont to be tangential to a middle point of the surface of the rounded core, since this would be a slight angle adjustment in a narrow range and a selection from a finite number of possibilities with a reasonable expectation of success (See MPEP 2143 I. E) and since cutting at this point would minimize the loss of waste without including any of the core as the central part outside the core is consumable (Beaumont, Paragraph 0008). 
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. As taught above Coleman teaches that it is known to use water cutting jets for cutting both hard and soft materials, and food materials. While Coleman is not specifically directed to coring a head of lettuce, the applicant has demonstrated no criticality that would suggest that a cutting process for lettuce would be distinct or non-obvious from cutting foods in general. Furthermore, as taught above, Beaumont teaches cutting a rotating head of lettuce. The applicant demonstrates no criticality that the render it non-obvious to substitute one cutting implement for another. As it is already known from Beaumont to cut a rotating head of lettuce, simply changing the cutting device would have been obvious to one of ordinary skill in the art in view of the advantage of Coleman in adjusting the pressure to improve cutting. 
Applicant’s arguments with respect to claim(s) 7 and 8 have been considered but, as these arguments are made based on newly introduced claims, a new grounds of rejection has been made as shown above. Therefore, the rejection of claims 4-8 is upheld. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groot (US 20070221072 A1) teaches systems and methods for automatically trimming and coring romaine lettuce and other harvested products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792